DETAILED ACTION
This office action is in response to the amendment after final filed March 29, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objection to claim 11 has been obviated by amendment and is therefore withdrawn.

Allowable Subject Matter
Claims 1-13, 16-18 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose “wherein the horizontal topmost plane of the cavity is open…; [and] a dielectric layer directly on an entire topmost horizontal surface of the semiconductor substrate,… wherein the at least one metal via contact has a bottommost surface that is coplanar with the horizontal topmost plane of the cavity” in combination with the rest of the limitations in the claim. These limitations, in the device as claimed in claim 1, are neither anticipated nor made obvious by prior art of record, in the Examiner’s opinion.
Claims 2-13 and 16-18 depend from claim 1 and are therefore also found allowable.
Regarding claim 21, the prior art of record fails to disclose “wherein the horizontal bottommost plane of the second cavity of the plurality of cavities is opened,… wherein the at least one metal via contact has a bottommost surface that is coplanar with the horizontal topmost plane of the second cavity” in combination with the rest of the limitations in the claim. These limitations, in the device as claimed in claim 21, are neither anticipated nor made obvious by prior art of record, in the Examiner’s opinion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE C NIESZ whose telephone number is (303)297-4333.  The examiner can normally be reached on M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JAMIE C NIESZ/           Primary Examiner, Art Unit 2822